Title: To George Washington from John Parke Custis, 20 November 1778
From: Custis, John Parke
To: Washington, George


  
    Hond Sir
    Williamsburg [Va.] Novr 20th 1778
  
Your Favours of the 26th and 30th Ulto are received, and for which I am very thankful. I shall cheerfully comply with the requests containd in Them. Mr John Washington is not a Member of the Assembly. I shall deliver his Letter to Colo. Lewis who is in Town and will contrive It to Him. My Vessell shall always be at your Service, to convey any thing you desire, from this Part of the Country, to Mt Vernon, and what ever Articles you have, shall be taken Care of and sent the first Time She goes up. your Letter to Hill was delivered yesterday. He is not much pleased with the Contents, and promises to Clear up every thing to your Satisfaction. Colo. Bassett has sold all your Corn to Finnie for five Pounds pr Barrel. He is to take It away as soon as It can be delivered. this will, I think answer as well as if I had taken It. Davenport shall be directed to loose no Time in getting the Corn ready for Sale, the wheat shall likewise be disposed off, tho I beleive It is ruined by the Weavle; the Fodder, shucks, &c. I shall (I beleive) want, as I am not determined whether to drive the Cattle (I take) up this Fall or not. The Tobacco shall be attended to, as you direct.
  
  
  
  According to your request, I called on Mr Mercer. He informd that Deeds were made, but He was not certain whether they were recorded in Fairfax Court, or the General Court, tho He beleived they were recorded in the latter. I shall take the first Opportunity of having the Deed lookd for in the Secretary’s Office, which is now kept at Richmond. Mr Mercer promised to write to you fully on this Subject, I hope He has complied with his Promise.
You have perhaps before this heard of the Sale of my Williamsburg Estate, for the Sum of twenty thousand pounds, payable before the first Day of January. Carter Braxton is the Purchaser. He has lately made a prodigious Sum, by buying and Selling. The Price I think a good One, if our Money can be made of Value. the Depreciation still increases, but I think It has got to such a height that it must fall. We shall not emit any Money this Session, being able to borrow as much as is wanting. the Tax will be very heavy next year, nearly treble what it was last. which together with a Bill to prevent monopolizeing, will check the Depreciation and stamp a Value on our Money.
We have just had an Account of the Success of an Expedition against the Ilinois, under the Command of a Colo. Clark, (formerly an Overseer to Colo. N. Harrison) who with only one hundred and seventy Men, penetrated through the Indian Country about five hundred Miles, and surprized and took fort St Vincents, fort & post, and some other trifling Forts. the Governor of St Vincents is now in Town. The French who live on the Ilinois have taken the Oath of Allegiance to the States and have embodied Themselves to defend the Country against the British Arms. nearly four thousand Inhabitants have taken the Oath, and Peace is made with a Number of Indian Tribes. Clark has discovered great Ingenuity, Perseverance, and Bravery, in this Expedition, and acquired great Honour and reputation to Himself and little Party. I have just left the House to write this Letter. We are now on the Bill for recruiting the Army. I would give you the Plan, had not Colo. Wood informd Me He sent It to you last Post. the Colo. has done every thing in his Power to expidite this Matter: We have allowed 200 Acres of Land over and above the Bounty given by Congress. with Compts to the Family I remain with unfeign’d regard your most Affecte

  John Parke Custis

